Citation Nr: 0008646	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for myopia and 
amblyopia.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to March 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at the RO in September 
1996.  At the hearing, the veteran stated that he was 
withdrawing the issues of entitlement to service connection 
for left ankle disorder and for a head condition.  Therefore, 
the Board no longer has jurisdiction of these issues.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has raised the issue of entitlement to service 
connection for alcoholism.  It does not appear that the RO 
has addressed this issue.  Additionally, the RO denied the 
issue of entitlement to service connection for a 
neuropsychiatric disorder in July 1997.  The veteran did not 
filed a notice of disagreement with this decisions.  The 
Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993). 


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
sinusitis is not of record.

2.  Competent medical evidence of a current diagnosis of 
myopia is not of record.

3.  Competent medical evidence of a current diagnosis of 
amblyopia is not of record.

4.  Competent medical evidence of a nexus between the 
veteran's diagnosis of lumbosacral strain and his active 
service is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for myopia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for amblyopia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a sinusitis, 
myopia, amblyopia, and a low back disorder.  It is necessary 
to determine if he has submitted a well grounded claim with 
respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).
 
To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 



I.  Sinusitis

At the time of his October 1961 and April 1962 enlistment 
examinations, the veteran did not report a medical history of 
sinusitis.  On evaluation, his lungs and chest were normal.  
Service medical records show that the veteran received 
treatment for sinusitis.  In June 1962, chronic maxillary 
sinusitis was diagnosed.  At his February 1964 separation 
examination, the veteran reported experiencing sinusitis once 
during service.  An evaluation of the sinuses was normal.
 
At his September 1996 hearing, the veteran testified that he 
was treated for sinusitis in service and that he continued to 
experience sinusitis.  The veteran stated that he had been 
treated for sinusitis by his private physicians.  The hearing 
officer agreed to hold the claim open for 60 days in order 
for the veteran to submit this documentation.  No evidence 
pertaining to the veteran's claimed sinusitis was received by 
the end of the 60-day period.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  Furthermore, the hearing 
officer complied with 38 C.F.R. § 3.103 (1999).

Upon review of the record, the Board notes that the veteran's 
service medical records show that he received treatment for 
sinusitis during service.  However, he has not brought forth 
evidence of current diagnoses of sinusitis.  Thus, the Board 
finds that the veteran's claim for service connection for 
sinusitis is not well grounded.  See Caluza, supra.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no evidence of current and competent diagnosis of sinusitis, 
the Board must deny the claim as not well grounded.  Id.; see 
also Caluza, 7 Vet. App. at 505.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, his assertion that he has sinusitis is not competent 
and does not establish well grounded claim.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  His statements cannot serve to well 
ground the claim because the veteran is not competent to make 
such an allegation, as such require competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit, 5 Vet. App. at 93.  Accordingly, 
the claim for service connection for sinusitis is denied.  38 
U.S.C.A. § 5107 (West 1991).

Furthermore, although the term "chronic" sinusitis was 
noted in June 1962, chronicity was not established at that 
time, as reflected by the normal examination of the sinuses 
and the notation that there had only been one event during 
service at the time of the veteran's separation examination.

II.  Myopia and Amblyopia

Service medical records reveal that the veteran's October 
1961 and April 1962 enlistment examinations indicated that 
the veteran had defective vision and wore glasses.  A June 
1962 eye examination indicated that an evaluation of the eyes 
was negative and there was no evidence of photophobia.  His 
old prescription was -2.50 in the right eye with vision of 
20/80 and -2.50 in the left eye with vision of 20/20.  The 
new prescription was -2.75 in the right eye and -2.75 in the 
left eye.  Amblyopia was noted.   At a December 1962 
examination, the veteran reported that his vision was always 
subnormal even with glasses.  His distant vision was 20/200 
in both eyes.  Following evaluation, the diagnosis was myopia 
with amblyopia.  At his February 1964 separation examination, 
his distant vision was 20/200 on the right and 20/70 on the 
left.  Near vision was 20/200 on the right and 20/25 on the 
left.  

The veteran submitted two prescriptions for eyeglasses from 
his ophthalmologist in April 1995.  There were no findings or 
diagnoses of amblyopia or myopia.    

At his September 1996 hearing, the veteran testified that he 
had glasses prior to service because he had myopia prior to 
service.  The veteran contends that his eye disorder worsened 
during service, thus claiming aggravation. The veteran stated 
that he had been seen for his worsening eye problems, 
including myopia and amblyopia by a private ophthalmologist.  
The hearing officer agreed to hold the claim open for 60 days 
in order for the veteran to submit this documentation.  No 
evidence pertaining to the veteran's myopia and amblyopia was 
received by the end of the 60-day period.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen, 9 Vet. App. 235.  
See also 38 C.F.R. 3.103 (1999).
 
Upon review of the record, the Board notes that the veteran 
has not brought forth evidence of current diagnosis of 
amblyopia or myopia, assuming for the sake of argument that 
such are of an acquired nature and not of a congenital or 
developmental origin.  Thus, the Board finds that the 
veteran's claims for service connection for amblyopia and 
myopia are not well grounded.  See Caluza, supra.  As noted 
previously, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of current and competent diagnoses of amblyopia and 
myopia, the Board must deny the claim as not well grounded.  
Id.; see also Caluza, 7 Vet. App. at 505.  The veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, his assertion that he has amblyopia 
and myopia is not competent and does not establish well 
grounded claim.  Chelte, 10 Vet. App. 268.  His statements 
cannot serve to well ground the claim because the veteran is 
not competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
Accordingly, the claims for service connection for amblyopia 
and myopia are denied.  38 U.S.C.A. § 5107 (West 1991).

Based on the evidence, or lack thereof above, the Board need 
not address the issues of refractive error as a congenital or 
developmental disorder or the presumptions of soundness or 
aggravation at this time.

III.  Low back disorder

Service medical records show no complaints, findings, or 
diagnoses of a back disorder during service.  At his February 
1964 separation examination, an evaluation of his spine was 
normal.  

Private medical records from January to March 1982 show 
complaints of low back pain.  A July 1989 private medical 
record reveals that the veteran complained of low back pain.  
The impression of lumbosacral sprain was noted.  

At his September 1996 hearing, the veteran testified that he 
injured his back while skiing and again after a fall in the 
kitchen while in service.  

Upon review of the record, the Board notes that the veteran's 
service medical records show no findings or diagnoses of a 
back disorder.  Private medical records only show complaints 
of back pain and a diagnosis of lumbosacral strain many years 
after service; they do not provide any competent medical 
evidence linking the veteran's back disorder to active 
service.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required. 
Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet. App. 
at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 
93.  Accordingly, the Board concludes that the veteran's 
claim for service connection for a low back disorder is not 
well grounded and is denied.  38 U.S.C.A. § 5107 (West 1991).

IV.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

Service connection for sinusitis is denied.  Service 
connection for myopia, also known as refractive error, is 
denied.  Service connection for amblyopia is denied.  Service 
connection for a low back disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


